UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Specialist STEVEN D. WILLIAMS
                          United States Army, Appellant

                                  ARMY 20120375

                             Headquarters, Fort Hood
                         Kirsten Brunson, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Lieutenant Colonel Peter Kageleiry, Jr.,
JA; Major Vincent T. Schuler, JA; Captain Patrick J. Scudieri, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Captain Sean Fitzgibbon, JA; Captain Timothy C. Erickson, JA (on brief).


                                    7 August 2014
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

CAMPANELLA, Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of aggravated sexual assault, one
specification of wrongful sexual contact, and one specification of assault
consummated by battery, in violation of Articles 120 and 128, Uniform Code of
Military Justice, 10 U.S.C. §§ 920, 928 (2006 & Supp. IV 2011), amended by 10
U.S.C. 920 (2012) [hereinafter UCMJ]. The convening authority approved the
adjudged sentence of a bad-conduct discharge, confinement for eighteen months, and
reduction to the grade of E-1. 1



1
 The convening authority deferred automatic forfeitures of all pay and allowances,
effective 3 May 2012, until action. However, appellant reached his expiration of
term of service (ETS) on 17 July 2012 and as a result was in a no-pay due status for
the rest of his confinement.
WILLIAMS—ARMY 20120375

      This case is before us for review under Article 66, UCMJ. Appellant raises
two assignments of error, one of which merits discussion but no relief. Appellant’s
remaining assignment of error and matters personally raised by appellant pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), are without merit.

       The record establishes that, of the 406 days of post-trial processing from
sentence to action, 388 days are attributable to the government. This amounts to 286
days beyond the point where we presume unreasonable delay in post-trial processing
at action. United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). The record
further indicates appellant’s record of trial lingered in the government’s possession
in a queue of records awaiting transcription, until finally being dispatched for
contracted civilian transcription on day 314. Transcription by the contractor was
completed in 9 days and subsequent post-trial processing of appellant’s case was
swift.

       Appellant has a constitutional and statutory right to timely post-trial
processing. Diaz v. Judge Advocate General of the Navy, 59 M.J. 34, 37-38
(C.A.A.F. 2003). Though we find no due process violation or prejudice as a result
of the excessive delay, this court must still review the appropriateness of the
sentence in light of unjustified dilatory post-trial processing. UCMJ art. 66(c). See
generally United States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); Moreno, 63
M.J. at 143; United States v. Tardif, 57 M.J. 219, 223-24 (C.A.A.F. 2002); United
States v. Ney, 68 M.J. 613, 616–17 (Army Ct. Crim. App. 2010). This court has
Article 66(c) authority to grant relief for excessive post-trial delay without a
showing of “actual prejudice” within the meaning of Article 59(a), if it deems relief
appropriate. Tardif, 57 M.J. at 224.

      Appellant waited to complain of excessive post-trial delay in his post-trial
matters, submitted 392 days after the sentence was imposed. Though the staff judge
advocate (SJA) addressed this complaint in the addendum to the original SJA
recommendation and the convening authority took action within 12 days of
appellant’s post-trial submissions, the SJA did not explain the circumstances for the
otherwise untimely action.

       On appeal, the government now offers many explanations for the post-trial
delay including a heavy workload, personnel shortages, medical issues, and unit
operational deployments. These reasons, however, do not clarify why the
government did not act sooner to enlist the assistance of civilian transcribers.

        While there were explanations for the delay provided by the SJA in this case,
to include the eventual use of a contracted civilian transcription firm upon approval
of the contract, we are left to speculate regarding the date the contract action was
initiated. Knowledge that positive steps were taken reasonably early in the
processing of this case to try to solve the backlog in transcription work would have



                                          2
WILLIAMS—ARMY 20120375

been helpful to the appellate review of this important issue. Specificity in the
explanations provided in individual cases is extremely important in assuring that the
rights of appellants are protected and public trust in our military justice system is
maintained.

        That said, in considering the appropriateness of the sentence in light of
unjustified dilatory post-trial processing, we note that appellant’s request for
deferment of automatic forfeitures was approved by the convening authority 13 days
after the sentence was adjudged. Appellant benefitted monetarily during the post-
trial processing of his case, at least until his ETS date. Cf. United States v. Arias,
72 M.J. 501, 506 (Army Ct. Crim. App. 2013). Despite the otherwise unreasonable
dilatory post-trial processing, in light of all the circumstances, we affirm appellant’s
sentence. 2

                                   CONCLUSION

      On consideration of the entire record and the assigned errors, the findings and
sentence as approved by the convening authority are AFFIRMED.

      Senior Judge TOZZI and Judge CELTNIEKS concur.


                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court




2
  Appellant reached his ETS date approximately three months after being sentenced.
Therefore, in order to provide meaningful relief for post-trial delay, this court would
have to either reduce appellant’s period of approved confinement to a period that
would have ended on or before his ETS date (i.e., reducing appellant’s sentence from
eighteen months confinement to approximately three months) or disapprove his bad-
conduct discharge. The post-trial processing of this case does not warrant this
relief.


                                           3